Mr. Justice Carter delivered the opinion of the court: This is an appeal by the Cleveland, Cincinnati, Chicago and St. Louis Railway Company from a judgment of the county court of Iroquois county wherein that court overruled the objections of appellant as to its road and bridge taxes in the towns of Beaver and Concord for the year 1914 and rendered judgment against the appellant for such taxes. The record in this case and the questions raised are identical with the record and the questions raised in People v. Cincinnati, Lafayette and Chicago Railroad Co. 270 Ill. 516. The only difference in the two cases is that two different railroads are involved and the amount of the taxes is different. The ruling in that case must control here on all points raised. The judgment is reversed and the cause remanded, with directions to enter judgment for taxes against the property of appellant in the towns in which they were levied. Reversed and remanded, with directions.